The issues submitted to the jury and their answers thereto were as follows:
"1. Were the paper-writings propounded as the last will and testament of William Harris, and the codicil thereto, executed in the manner and form as prescribed by the statute of the execution of a last will and testament? Answer: Yes.
2. At the time of the execution of said paper-writings was the said William Harris without sufficient mental capacity to make a will? Answer: No.
3. Was the execution of said paper-writings propounded as the will of William Harris procured by the undue influence of Mrs. Maggie Harris? Answer: No."
We have read the record and briefs with care. We do not think the exceptions and assignments of error made by caveators can be sustained. We can see no reason why the testimony objected to by caveators was incompetent. If the testimony had been incompetent, we think it harmless and not prejudicial.
No error.